Exhibit 10.1

Execution Version

SECOND AMENDMENT

SECOND AMENDMENT, dated as of October 23, 2015 (this “Amendment”), to the
Amended and Restated Credit Agreement, dated as of March 5, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested that the outstanding Revolving Facility
Commitments and Revolving Facility Loans, if any, be refinanced with a new
revolving facility (the “Amended Revolving Facility”) in accordance with
Section 10.08(e) of the Credit Agreement by obtaining New Revolving Commitments
(as defined in Section 4 of this Amendment) and having existing Revolving
Facility Loans be refinanced as provided herein;

WHEREAS, J.P. Morgan Securities LLC, Barclays Bank PLC, BMO Capital Markets
Corp., Citigroup Global Markets Inc., Credit Agricole Corporate and Investment
Bank and Goldman Sachs Bank USA are joint lead arrangers (in such capacity, the
“Lead Arrangers”) and joint bookrunners for the Amended Revolving Facility;

WHEREAS, the loans under the Amended Revolving Facility (the “New Revolving
Loans”) will replace and refinance the currently outstanding Revolving Facility
Loans;

WHEREAS, except as otherwise provided herein, the New Revolving Commitments and
New Revolving Loans will have the same terms as the Revolving Facility
Commitments and Revolving Facility Loans, as the case may be, currently
outstanding under the Credit Agreement (such existing Revolving Facility
Commitments, the “Existing Revolving Commitments”; such existing Revolving
Facility Loans, collectively, the “Existing Revolving Loans”; and the Lenders
holding such Existing Revolving Commitments, collectively, the “Existing
Revolving Lenders”);

WHEREAS, the lenders under the Amended Revolving Facility (collectively, the
“New Revolving Lenders”) are severally willing to make New Revolving Loans from
time to time and provide New Revolving Commitments, subject to the terms and
conditions set forth in this Amendment and the Credit Agreement as amended
hereby;

WHEREAS, Section 10.08(e) of the Credit Agreement permits the Borrower to amend
the Credit Agreement, with the written consent of the Administrative Agent and
the New Revolving Lenders, to refinance the Existing Revolving Loans with the
proceeds of the Amended Revolving Facility, and to replace the Existing
Revolving Commitments with the New Revolving Commitments, which constitute
Replacement Revolving Commitments, under the Credit Agreement;

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower wishes
to obtain Incremental Revolving Facility Commitments (as defined in the Credit
Agreement);

WHEREAS, Section 2.20 of the Credit Agreement permits the Borrower to amend the
Credit Agreement, with the written consent of the Administrative Agent and the
Incremental Revolving Facility Lenders (as defined in the Credit Agreement), to
include Incremental Revolving Facility Commitments; and



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the New Revolving Lenders, the Incremental Revolving
Facility Lenders and the Administrative Agent are willing to agree to this
Amendment on the terms set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. Amendments to Article I of the Credit Agreement. Section 1.01 of the
Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01:

“Applicable Pricing Grid” shall mean, with respect to Revolving Facility Loans
and the Commitment Fee, the table set forth below:

 

Senior Secured Leverage Ratio

  Applicable Margin for
Eurocurrency Revolving
Loans   Applicable
Margin for ABR
Revolving Loans   Applicable
Commitment Fee

Greater than 3.50:1.00

  2.50%   1.50%   0.45%

Less than or equal to 3.50:1.00 but greater than or equal to 2.50:1.00

  2.25%   1.25%   0.40%

Less than 2.50:1.00

  2.00%   1.00%   0.35%

For purposes of the Applicable Pricing Grid, changes in the Applicable Margin
resulting from changes in the Senior Secured Leverage Ratio shall become
effective on the date that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.04 (the
“Revolving Facility Adjustment Date”), commencing with the delivery of such
financial statements for the first fiscal quarter of the Borrower ending after
the Second Amendment Effective Date, and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified in
Section 5.04, then, at the option of the Administrative Agent or the Required
Lenders, until the date that is three Business Days after the date on which such
financial statements are delivered, the pricing level that is one pricing level
higher than the pricing level theretofore in effect shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not delivered. Each determination of the Senior Secured
Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a manner
consistent with the determination thereof pursuant to Section 6.10.

 

2



--------------------------------------------------------------------------------

“Material Acquisition” shall mean any Permitted Business Acquisition that
involves the payment of consideration or assumption of Indebtedness by the
Borrower and its Subsidiaries in excess of $250,000,000.

“Revolving Facility Adjustment Date” shall have the meaning assigned to such
term in the definition of “Applicable Pricing Grid”.

“Second Amendment” shall mean the Second Amendment, dated as of the Second
Amendment Effective Date, to this Agreement.

“Second Amendment Effective Date” shall mean October 23, 2015.

(b) The definition of “Applicable Commitment Fee” is hereby amended and restated
in its entirety as follows:

“Applicable Commitment Fee” shall mean for any day 0.40% per annum, provided,
that on and after the first Revolving Facility Adjustment Date after the Second
Amendment Effective Date, the Applicable Commitment Fee will be determined
pursuant to the Applicable Pricing Grid.

(c) Clause (ii) of the definition of “Applicable Margin” is hereby amended and
restated in its entirety as follows:

(ii) with respect to any Revolving Facility Loan, 2.25% per annum in the case of
any Eurocurrency Loan and 1.25% per annum in the case of any ABR Loan, provided,
that on and after the first Revolving Facility Adjustment Date after the Second
Amendment Effective Date, the Applicable Margin with respect to Revolving
Facility Loans will be determined pursuant to the Applicable Pricing Grid.

(d) The definition of “Federal Funds Effective Rate” is hereby amended to
include the following clause immediately before the end of the first sentence
thereof:

; provided, further, that if the Federal Funds Effective Rate shall be less than
zero, such rate shall be deemed to be zero with respect to the Revolving
Facility for purposes of this Agreement.

(e) The definition of “LIBO Rate” is hereby amended to include the following
clause immediately before the end thereof:

; provided, further, that if such rate as published by BBA LIBOR (or other
applicable source) shall be less than zero, such rate shall be deemed to be zero
with respect to the Revolving Facility for purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

(f) The definition of “Revolving Facility Maturity Date” is hereby amended and
restated in its entirety as follows:

“Revolving Facility Maturity Date” shall mean October 23, 2020 provided that in
the event that the Term Loans are not repaid (whether through a refinancing
permitted under this Agreement or otherwise) in full prior to December 5, 2019
or the Term B Facility Maturity Date (and any other maturity date applicable to
any Other Term Loans) has not been extended to a date not earlier than
January 22, 2021, the Revolving Facility Maturity Date shall be December 5,
2019.

(g) The definition of “Revolving Letter of Credit Commitment” is hereby amended
and restated in its entirety as follows:

“Revolving Letter of Credit Commitment” shall mean, with respect to each Issuing
Bank, the commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05 up to the amount set forth on Schedule 2.01 (as amended by the
Second Amendment or otherwise in accordance with this Agreement).

(h) The definition of “Revolving Letter of Credit Sublimit” is hereby amended by
replacing “$250.0 million” where used therein with “$125.0 million”.

(i) The definition of “Suspension Period” is hereby deleted in its entirety.

(j) The final sentence of the definition of “Swingline Commitment” is hereby
amended and restated in its entirety as follows:

The aggregate amount of the Swingline Commitments on the Second Amendment
Effective Date is $0.

(k) The definition of “Swingline Lender” is hereby amended and restated in its
entirety as follows:

“Swingline Lender” from and after the Second Amendment Effective Date, there
shall be no lender in a capacity as a lender of Swingline Loans.

SECTION 3. Other Amendments to the Credit Agreement.

(a) Section 2.03(b) of the Credit Agreement is hereby amended by replacing the
time “11:00 a.m.” where used therein with the time “12:00 noon”.

(b) Section 2.05(b)(i) of the Credit Agreement is hereby amended by adding the
following at the end thereof:

and the Revolving L/C Exposure of the applicable Issuing Bank shall not exceed
its Revolving Letter of Credit Commitment

(c) Section 4.01(d) of the Credit Agreement is hereby deleted in its entirety.

(d) Section 6.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Without the consent of the Majority Lenders under the Revolving Facility and
only to the extent there are outstanding Revolving Facility Commitments under
this Agreement,

 

4



--------------------------------------------------------------------------------

permit the Senior Secured Leverage Ratio on the last day of any fiscal quarter
to exceed 4.75 to 1.00 (the “Financial Covenant Level”); provided that for the
two consecutive fiscal quarters ended immediately following the closing of a
Material Acquisition (including the fiscal quarter in which such Material
Acquisition occurs), the Financial Covenant Level shall be 5.25 to 1.00;
provided, however, that, immediately after any such two fiscal quarter period,
there shall be at least two consecutive fiscal quarters for which the Financial
Covenant Level shall be 4.75:1.00, regardless of any other Material
Acquisitions.

SECTION 4. New Revolving Commitments.

(a) The New Revolving Commitment of each New Revolving Lender will be available
to the Borrower on and after the Amendment Effective Date. The “New Revolving
Commitment” of any New Revolving Lender will be the amount set forth opposite
such Lender on Schedule 2.01 (as amended pursuant to Section 5 hereof) to the
Credit Agreement. The obligation of each New Revolving Lender to make New
Revolving Loans and to provide New Revolving Commitments on the Amendment
Effective Date is subject to the satisfaction of the conditions set forth in
Section 6 of this Amendment.

(b) On and after the Amendment Effective Date, each reference in the Credit
Agreement to (i) “Revolving Facility Commitments” shall be deemed a reference to
the New Revolving Commitments contemplated hereby and (ii) “Revolving Facility
Loans” shall be deemed a reference to New Revolving Loans contemplated hereby,
as the case may be, except as the context may otherwise require.

(c) On the Amendment Effective Date, all Existing Revolving Loans shall be
repaid, together with accrued interest and other fees and expenses then due and
payable, in accordance with the terms and conditions of the Credit Agreement as
in effect immediately prior to the Amendment Effective Date, and reborrowed as
New Revolving Loans in accordance with Sections 2.02 and 2.03 of the Credit
Agreement. Notwithstanding the foregoing, the provisions of the Credit Agreement
with respect to indemnification, reimbursement of costs and expenses, increased
costs and break funding payments shall continue in full force and effect with
respect to, and for the benefit of, each Existing Revolving Lender in respect of
such Lender’s Existing Revolving Loans to the same extent expressly set forth
therein.

(d) A Person shall become a party to the Credit Agreement as amended hereby
(including all of the rights and obligations thereunder) as a Lender thereunder
and a New Revolving Lender as of the Amendment Effective Date by executing and
delivering, on or prior to the Amendment Effective Date, a signature page hereto
in its capacity as a New Revolving Lender.

SECTION 5. Incremental Revolving Facility Commitments.

(a) The Borrower has requested $340,000,000 of Incremental Revolving Commitments
and that the date on which such Incremental Revolving Commitments become
effective be the Amendment Effective Date.

(b) On the Amendment Effective Date immediately following the effectiveness of
the other amendments set forth in Sections 2 and 3 above, this Amendment shall
constitute an “Incremental Assumption Agreement” pursuant to section 2.20 of the
Credit Agreement, the Incremental Revolving Facility Commitments referred to in
Section 5(a) above shall constitute additional “Revolving Facility Commitments”
and any loans made pursuant to such Incremental Revolving Facility Commitments
shall constitute “Revolving Facility Loans” under the Credit Agreement as set
forth in this Section 5.

 

5



--------------------------------------------------------------------------------

(c) Pursuant to Sections 2.20 and 10.08(f) of the Credit Agreement, the final
sentence of the definition of “Revolving Facility Commitment” is hereby amended
and restated in its entirety as follows:

The initial aggregate amount of the Lenders’ Revolving Facility Commitments on
the Second Amendment Effective Date (including, for the avoidance of doubt,
after giving effect to the Incremental Revolving Facility Commitments provided
pursuant to the Second Amendment) is $815.0 million.

(d) Pursuant to Sections 2.20 and 10.08(f) of the Credit Agreement, the portion
of Schedule 2.01 to the Credit Agreement relating to Revolving Facility
Commitments is hereby amended and restated in its entirety as set forth on
Exhibit A hereto.

(e) The Incremental Revolving Facility Commitments shall have the same terms and
conditions as those of the New Revolving Commitments existing at the time of the
Amendment Effective Date, including, for the avoidance of doubt, each of the
terms and conditions existing under the Credit Agreement as amended by this
Amendment.

SECTION 6. Effectiveness. This Amendment (including the Incremental Revolving
Facility Commitments provided herein) shall become effective as of the date (the
“Amendment Effective Date”) on which the following conditions have been
satisfied:

(a) The Administrative Agent (or its counsel) shall have received a duly
executed and completed counterpart hereof that bears the signature of (i) the
Borrower, (ii) Holdings, (iii) the Administrative Agent, (iv) each New Revolving
Lender (and such New Revolving Lenders shall constitute Majority Lenders under
the Revolving Facility as in effect immediately prior to the Amendment Effective
Date), (v) the Swingline Lender and (vi) each Incremental Revolving Facility
Lender.

(b) The Administrative Agent shall have received an Acknowledgment and
Confirmation in the form of Annex I hereto from an authorized officer of each
Loan Party.

(c) The Administrative Agent shall have received all fees payable thereto or to
any Lender on or prior to the Amendment Effective Date.

(d) To the extent invoiced, the Administrative Agent shall have received
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP) in
connection with this Amendment and any other reasonable out-of-pocket expenses
required to be reimbursed or paid by the Loan Parties under the Credit Agreement
or under any Loan Document.

(e) No Event of Default or Default shall have occurred and be continuing.

(f) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(i) after giving effect to this Amendment, the representations and warranties
set forth in the Loan Documents, as amended by this Amendment, are true and
correct in all material respects on and as of the Amendment Effective Date as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (other than the representations and warranties contained in
Section 3.18 of

 

6



--------------------------------------------------------------------------------

the Credit Agreement, which shall be true and correct in all material respects
as of the Amendment Effective Date)) and (ii) no Default or Event of Default has
occurred and is continuing on the Amendment Effective Date after giving effect
to this Amendment.

(g) The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Amendment Effective Date (after giving effect hereto), a
favorable written opinion of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and (ii) local counsel reasonably
satisfactory to the Administrative Agent as specified on Schedule 4.02(b) to the
Credit Agreement, in each case (A) dated the Amendment Effective Date,
(B) addressed to the Administrative Agent, the New Revolving Lenders and the
Incremental Revolving Facility Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to this Amendment and the other Loan Documents as the Administrative
Agent shall reasonably request.

(h) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Amendment Effective Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Amendment Effective
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Amendment Effective Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above, and

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document (including the Acknowledgment and Confirmation in the form of
Annex I hereto) or any other document delivered in connection herewith on behalf
of such Loan Party; and

 

7



--------------------------------------------------------------------------------

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

(i) The Lenders shall have received a solvency certificate in form and substance
reasonably satisfactory to the Administrative Agent and signed by the Chief
Financial Officer of the Borrower.

(j) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.

(k) The Borrower shall be in Pro Forma Compliance after giving effect to the
Incremental Revolving Facility Commitments requested and provided hereby on the
Amendment Effective Date.

SECTION 7. Representations and Warranties. The Borrower represents and warrants
to each of the Lenders and the Administrative Agent that as of the Amendment
Effective Date:

(a) This Amendment has been duly authorized, executed and delivered by it and
this Amendment and the Credit Agreement, as amended hereby, constitutes its
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) Each of the representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Amendment Effective Date with the same effect as though made on and as of the
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (other than the representations and warranties contained in
Section 3.18 of the Credit Agreement, which shall be true and correct in all
material respects as of the Amendment Effective Date)).

SECTION 8. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

 

8



--------------------------------------------------------------------------------

(b) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended hereby. This
Amendment and the Acknowledgment and Confirmation shall each constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

(c) Except as expressly provided herein or in the Credit Agreement, the Amended
Revolving Facility shall be subject to the terms and provisions of the Credit
Agreement and the other Loan Documents.

SECTION 9. General; Acknowledgment of Designation of an Issuing Bank.

(a) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

(b) Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Simpson
Thacher & Bartlett LLP, primary counsel for the Administrative Agent, the Lead
Arrangers and the Lenders.

(c) Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.

(d) Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

(e) Designation of an Issuing Bank. Pursuant to Section 2.05(k) of the Credit
Agreement, the Borrower has given notice to the Administrative Agent and hereby
acknowledges its designation of Bank of Montreal, a Revolving Facility Lender,
who accepts and agrees (in its sole discretion) to act in such capacity, as an
Issuing Bank with respect to Revolving Letters of Credit and Synthetic Letters
of Credit.

(f) FATCA Grandfathered Status. Solely for purposes of determining withholding
Taxes under FATCA, from and after the Second Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the New Revolving Lenders
and the Incremental Revolving Facility Lenders hereby authorize the
Administrative Agent to treat) the New Revolving Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

9



--------------------------------------------------------------------------------

(g) Agreement to Consent to RP Ratio Test.

(i) Each of the Lenders party hereto hereby agrees that, subject to clause
(g)(ii) of this Section, it will execute any future amendment that amends
Section 6.06(m) of the Credit Agreement to add the following at the end thereof:

“(the “RP Ratio Test”); provided that, for the two fiscal quarters ended
immediately following the closing of a Material Acquisition (including the
fiscal quarter in which such Material Acquisition occurs), the RP Ratio Test
shall be 4.50 to 1.00 with respect to then-existing common stock dividend and
stock buyback programs; provided, however, that, after any such two fiscal
quarter period, there shall be two consecutive fiscal quarters for which the RP
Ratio Test shall be 4.00 to 1.00, regardless of any other Material
Acquisitions.”

(ii) The agreement of such Lender to execute any such future amendment shall be
subject to the following conditions: (x) each of the representations and
warranties set forth in Article III of the Credit Agreement shall be true and
correct in all material respects on and as of the effective date of such future
amendment with the same effect as though made on and as of the effective date of
such future amendment, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (other than the representations and warranties contained in Section 3.18 of
the Credit Agreement, which shall be true and correct in all material respects
as of the effective date of such future amendment)), (y) no Event of Default or
Default shall have occurred and be continuing on and as of the effective date of
such future amendment and (z) such future amendment shall only amend
Section 6.06(m) of the Credit Agreement in the manner set forth in clause (g)(i)
of this Section and shall not amend or waive any other provision of the Credit
Agreement (it being understood that other amendments or waivers of the Credit
Agreement may be requested at such time, but the effectiveness of such other
amendments or waivers shall be subject to the requirements set forth in
Section 10.08 of the Credit Agreement).

(iii) In the event that any such Lender fails to execute any such future
amendment that satisfies the conditions set forth in clause (g)(ii) of this
Section, such Lender shall be deemed to have executed such future amendment.

[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

REALOGY GROUP LLC, as Borrower By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President,   Chief Financial
Officer and Treasurer REALOGY INTERMEDIATE HOLDINGS, LLC, as Holdings By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President,   Chief Financial
Officer and Treasurer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Swingline Lender, as a
New Revolving Lender and as an Incremental Revolving Facility Lender By:  

/s/ Mohammad S Hasan

Name:   Mohammad S Hasan Title:   Executive Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Barclays Bank PLC, as an Incremental Revolving Facility Lender and as a New
Revolving Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Citibank N.A., as a New Revolving Lender and as an Incremental Revolving
Facility Lender By:  

/s/ Alvaro De Velasco

Name:   Alvaro De Velasco Title:   Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Crédit Agricole Corporate and Investment Bank, as a New Revolving Lender and as
an Incremental Revolving Facility Lender By:  

/s/ Pamela Donnelly

Name:   Pamela Donnelly Title:   Managing Director By:  

/s/ Brad Matthews

Name:   Brad Matthews Title:   Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a New Revolving Lender and as an Incremental
Revolving Facility Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Suntrust Bank, as a New Revolving Lender and as an Incremental Revolving
Facility Lender By:  

/s/ David J. Sharp

Name:   David J. Sharp Title:   Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Bank of Montreal, as a New Revolving Lender and as an Incremental Revolving
Facility Lender By:  

/s/ Sean T. Ball

Name:   Sean T. Ball Title:   Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Bank of America, N.A., as a New Revolving Lender and as an Incremental Revolving
Facility Lender By:  

/s/ Suzanne E. Pickett

Name:   Suzanne E. Pickett Title:   Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a New Revolving Lender and as an Incremental Revolving
Facility Lender By:  

/s/ Barrett D. Bencivenga

Name:   Barrett D. Bencivenga Title:   Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as a New Revolving Lender and as an
Incremental Revolving Facility Lender By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Franziska Schoch

Name:   Franziska Schoch Title:   Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a New Revolving Lender and as an Incremental
Revolving Facility Lender By:  

/s/ Mauricio Saishio

Name:   Mauricio Saishio Title:   Director

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a New Revolving Lender and as an
Incremental Revolving Facility Lender By:  

/s/ Maribelle Villaseñor

Name:   Maribelle Villaseñor Title:   Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

People’s United Bank, National Association, as a New Revolving Lender and as an
Incremental Revolving Facility Lender By:  

/s/ James Riley

Name:   James Riley Title:   Senior Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Signature Bank, as a New Revolving Lender and as an Incremental Revolving
Facility Lender By:  

/s/ Maria Hegi

Name:   Maria Hegi Title:   Senior Lender & SVP

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Annex I

ACKNOWLEDGMENT AND CONFIRMATION

(a) Reference is made to the SECOND AMENDMENT, dated as of October 23, 2015 (the
“Amendment”; capitalized terms used herein without definition shall have the
meanings therein), to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 5, 2013 (as amended, modified, restated and supplemented from time to time
prior to the effectiveness of the Amendment, the “Credit Agreement”), among
Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.

(b) The Credit Agreement is being amended and the Borrower is obtaining (i) New
Revolving Loans to refinance the Existing Revolving Loans and New Revolving
Commitments to replace the Existing Revolving Commitments and (ii) Incremental
Revolving Facility Commitments, in each case, pursuant to the Amendment as set
forth therein (the “Amended Credit Agreement”). Each of the parties hereto
hereby agrees, with respect to each Loan Document to which it is a party:

(i) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Amendment; and

(ii) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Amended
Credit Agreement and related guarantees.

(c) This Acknowledgment and Confirmation shall constitute a “Loan Document” for
all purposes of the Amended Credit Agreement and the other Loan Documents (as
defined in the Amended Credit Agreement).

(d) THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(e) This Acknowledgment and Confirmation may be executed by one or more of the
parties to this Acknowledgment and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgment and Confirmation by email or facsimile transmission (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.

 

REALOGY GROUP, LLC By:  

 

Name:   Title:   REALOGY INTERMEDIATE HOLDINGS LLC By:  

 

Name:   Title:  

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: NRT INSURANCE AGENCY, INC. By:  

 

Name:   Anthony E. Hull Title:   Chief Financial Officer CARTUS ASSET RECOVERY
CORPORATION CARTUS CORPORATION CDRE TM LLC REALOGY OPERATIONS LLC REALOGY
SERVICES GROUP LLC REALOGY SERVICES VENTURE PARTNER LLC By:  

 

Name:   Anthony E. Hull Title:   Executive Vice President and Treasurer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

AMERICAN TITLE COMPANY OF HOUSTON

CASE TITLE COMPANY

BURNET TITLE LLC

BURNET TITLE HOLDING LLC

CORNERSTONE TITLE COMPANY

EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

GUARDIAN HOLDING COMPANY

GUARDIAN TITLE AGENCY, LLC

KEYSTONE CLOSING SERVICES LLC

LAKECREST TITLE, LLC

MARKET STREET SETTLEMENT GROUP LLC

MID-ATLANTIC SETTLEMENT SERVICES LLC

NATIONAL COORDINATION ALLIANCE LLC

NRT SETTLEMENT SERVICES OF MISSOURI LLC

NRT SETTLEMENT SERVICES OF TEXAS LLC

PROCESSING SOLUTIONS LLC

SECURED LAND TRANSFERS LLC

ST. JOE TITLE SERVICES LLC

TEXAS AMERICAN TITLE COMPANY

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC

TITLE RESOURCE GROUP LLC

TITLE RESOURCE GROUP SERVICES LLC

TRG SETTLEMENT SERVICES, LLP

By:  

 

Name:   Thomas N. Rispoli Title:   Chief Financial Officer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LLC

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

CENTURY 21 REAL ESTATE LLC

CGRN, INC.

COLDWELL BANKER LLC

COLDWELL BANKER REAL ESTATE LLC

ERA FRANCHISE SYSTEMS LLC

GLOBAL CLIENT SOLUTIONS LLC

ONCOR INTERNATIONAL LLC

REALOGY FRANCHISE GROUP LLC

REALOGY GLOBAL SERVICES LLC

REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

ZIPREALTY CALIFORNIA, INC.

ZIPREALTY LLC

By:  

 

Name:   Andrew G. Napurano Title:   Chief Finance and Strategy Officer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

BURGDORFF LLC

BURNET REALTY LLC

CAREER DEVELOPMENT CENTER, LLC

CB COMMERCIAL NRT PENNSYLVANIA LLC

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

COLDWELL BANKER PACIFIC PROPERTIES LLC

COLDWELL BANKER REAL ESTATE SERVICES LLC

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

COLORADO COMMERCIAL, LLC

HFS LLC

HFS.COM CONNECTICUT REAL ESTATE LLC

HFS.COM REAL ESTATE INCORPORATED

HFS.COM REAL ESTATE LLC

HOME REFERRAL NETWORK LLC

JACK GAUGHEN LLC

MARTHA TURNER PROPERTIES, L.P.

MARTHA TURNER SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY LLC

MTPGP, LLC

NRT ARIZONA COMMERCIAL LLC

NRT ARIZONA LLC

NRT ARIZONA REFERRAL LLC

NRT CAROLINAS LLC

NRT CAROLINAS REFERRAL NETWORK LLC

NRT COLORADO LLC

NRT COLUMBUS LLC

NRT COMMERCIAL LLC

NRT COMMERCIAL UTAH LLC

NRT DEVELOPMENT ADVISORS LLC

NRT DEVONSHIRE LLC

NRT DEVONSHIRE WEST LLC

NRT FLORIDA LLC

NRT HAWAII REFERRAL, LLC

NRT LLC

NRT MID-ATLANTIC LLC

NRT MISSOURI LLC

NRT MISSOURI REFERRAL NETWORK LLC

NRT NEW ENGLAND LLC

NRT NEW YORK LLC

NRT NORTHFORK LLC

NRT PHILADELPHIA LLC

(continued)

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

(continued from prior page)

NRT PITTSBURGH LLC

NRT PROPERTY MANAGEMENT ARIZONA LLC

NRT PROPERTY MANAGEMENT CALIFORNIA, INC.

NRT PROPERTY MANAGEMENT DC LLC

NRT PROPERTY MANAGEMENT DELAWARE LLC

NRT PROPERTY MANAGEMENT FLORIDA LLC

NRT PROPERTY MANAGEMENT GEORGIA LLC

NRT PROPERTY MANAGEMENT MARYLAND LLC

NRT PROPERTY MANAGEMENT MINNESOTA LLC

NRT PROPERTY MANAGEMENT NEW JERSEY LLC

NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC

NRT PROPERTY MANAGEMENT TEXAS LLC

NRT PROPERTY MANAGEMENT VIRGINIA LLC

NRT REFERRAL NETWORK LLC

NRT RELOCATION LLC

NRT RENTAL MANAGEMENT SOLUTIONS LLC

NRT REOEXPERTS LLC

NRT SUNSHINE INC.

NRT TEXAS LLC

NRT UTAH LLC

NRT WEST, INC.

NRT ZIPREALTY LLC

REAL ESTATE REFERRAL LLC

REAL ESTATE REFERRALS LLC

REAL ESTATE SERVICES LLC

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

REFERRAL NETWORK LLC

REFERRAL NETWORK PLUS, INC.

REFERRAL NETWORK, LLC

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC

SOTHEBY’S INTERNATIONAL REALTY, INC.

THE SUNSHINE GROUP, LTD.

 

By:  

 

Name:   Kevin R. Greene Title:   Chief Financial Officer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

Exhibit A

Revolving Facility Commitments and Revolving Letter of Credit Commitments:

 

Lender

   Revolving Facility
Commitment      Revolving Letter of
Credit Commitment1  

JPMorgan Chase Bank, N.A.

   $ 83,828,571.43       $ 83,333.333.34   

Barclays Bank plc

   $ 81,034,285.72       $ 0.00   

Citibank, N.A.

   $ 81,034,285.72       $ 0.00   

Crédit Agricole Corporate and Investment Bank

   $ 81,034,285.71       $ 0.00   

Goldman Sachs Bank USA

   $ 81,034,285.71       $ 0.00   

Suntrust Bank

   $ 81,034,285.71       $ 0.00   

Bank of Montreal

   $ 78,240,000.00       $ 41,666,666.66   

Bank of America, N.A.

   $ 52,160,000.00       $ 0.00   

Citizens Bank N.A.

   $ 52,160,000.00       $ 0.00   

Credit Suisse AG

   $ 52,160,000.00       $ 0.00   

The Bank of Nova Scotia

   $ 32,600,000.00       $ 0.00   

Wells Fargo Bank, National Association

   $ 32,600,000.00       $ 0.00   

People’s United Bank, National Association

   $ 16,300,000.00       $ 0.00   

Signature Bank

   $ 9,780,000.00       $ 0.00      

 

 

    

 

 

 

Total:

   $ 815,000,000.00       $ 125,000,000.00      

 

 

    

 

 

 

 

1  The Revolving Letter of Credit Commitment of any Issuing Bank may be adjusted
with the agreement of the Borrower, the Administrative Agent and the relevant
Issuing Bank.